Hall, J.,
specially concurring.
I concur in the holding that under the facts of this case the appellant was not doing business in Mississippi to the extent of barring it from recourse to the courts of this State as a party plaintiff. There are numerous authorities to support such holding. However, I think the case of Lee v. Memphis Publishing Company, 195 Miss. 264, 14 So. 2d 351, was erroneously decided upon the facts therein shown, and I do not wish my concurrence in the present decision to be construed as an approval of what was held in that case.